                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


SOVEREIGN IÑUPIAT FOR A
LIVING ARCTIC, et al.,

                 Plaintiffs,

        v.
                                             Case No. 3:20-cv-00290-SLG
BUREAU OF LAND
MANAGEMENT, et al.,

                 Defendants,

        and

CONOCOPHILLIPS ALASKA, INC.,

                 Intervenor-Defendant.


                               ORDER REQUESTING RESPONSE

        Before the Court at Docket 66 is Plaintiffs’ Motion for Clarification and

Reconsideration regarding the Supplement to the Agency Record and Schedule,

pursuant to Local Civil Rule 7.3(h).        The Court requests Defendants and

Intervenor-Defendant to file any response to the motion no later than March 10,

2021.

        DATED this 8th day of March, 2021 at Anchorage, Alaska.

                                              /s/ Sharon L. Gleason
                                              UNITED STATES DISTRICT JUDGE




             Case 3:20-cv-00290-SLG Document 67 Filed 03/08/21 Page 1 of 1
